 

Exhibit 10.1

UNIT PURCHASE AGREEMENT

THIS UNIT PURCHASE AGREEMENT (this “Agreement”) is dated as of October 20, 2006,
between Meadow Valley Corporation, a Nevada corporation (the “Company”), on the
one hand, and the Purchaser(s) listed on Schedule 1.1 attached hereto (the
“Purchaser”), on the other hand.  The Company and the Purchaser may hereinafter
be referred to collectively as the “Parties” or individually as a “Party.” 
Except as otherwise indicated herein, capitalized terms used herein shall have
the meaning as defined in Exhibit A attached hereto.

PRELIMINARY STATEMENTS

A.            The Company wishes the Purchaser to make an equity investment in
the Company.

B.            The Company and the Purchaser desire to enter into an agreement
pursuant to which the Purchaser will purchase from the Company, and the Company
will sell to the Purchaser, the restricted common stock and the warrants
described herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants hereof,
and for other good, valuable and binding consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

STATEMENT OF AGREEMENT

ARTICLE I

ISSUANCE AND PURCHASE OF UNITS

1.1           Issuance and Purchase of Units.  Subject to the terms and
conditions of this Agreement, the Company shall sell to the Purchaser, and the
Purchaser shall purchase from the Company, the number of units (the “Units”) of
the Company’s securities set forth on Schedule 1.1 to this Agreement at a price
per Unit of $9.00  (the “Purchase Price”).  Each Unit shall consist of one share
of Common Stock, par value $.001 per share, and one tenth of a Warrant to
purchase one share of Common Stock.  A copy of the form of Warrant is annexed as
Exhibit B. The Company shall issue no more than 830,000 Units pursuant to this
Agreement and similar Agreements with other purchasers under a Confidential Term
Sheet (the “Term Sheet”) dated October 12, 2006, as Supplemented.

1.2           Settlement.  (a) Provided that the gross proceeds received by the
Escrow Agent, as defined in the Term Sheet, from the Purchaser and other
purchasers who enter into similar agreements with the Company pursuant to the
Term Sheet (the “Other Purchasers”) are at least 555,500 Units, the settlement
of the transactions contemplated herein (the “Settlement”) shall take place at
the offices of Wunderlich Securities, Inc., 6000 Poplar Avenue, Suite 150,
Memphis, Tennessee  38119 at 11:00 a.m. central time on  such date as the
Parties may mutually

1


--------------------------------------------------------------------------------




 

agree, but in no event later than November 20, 2006 (the “Settlement Date”).  If
as of the Termination Date, as defined by the Term Sheet, the aggregate gross
proceeds received by the Escrow Agent from the Purchaser and Other Purchasers is
less than the lesser of (i) $4,999,500 or (ii) the gross proceeds from the sale
of 555,500 Units, then this Agreement shall terminate, no Settlement shall take
place and all funds shall be returned by the Escrow Agent; (b) at the
settlement, the Company shall issue to Purchaser the Units  and deliver to
Purchaser certificates for the shares of Common Stock and Warrants duly
registered in the name of Purchaser and the Company shall deliver  a legal
opinion from the Company’s counsel, Brownstein Hyatt & Farber, P.C., in form and
substance satisfactory to Wunderlich Securities, Inc., and expressing the
opinions identified on Schedule 1.2(c) hereto; (c) if the Settlement has
occurred and all of the Units have not been sold and paid for, the proceeds of
the Purchaser’s subscription shall be held in escrow by the Escrow Agent until a
second Settlement has occurred at which time the offering under the Term Sheet
will terminate; and (d) if the Purchaser has funds in its account with
Wunderlich Securities, Inc., it authorizes such firm to deliver the Purchase
Price to the Escrow Agent.

ARTICLE II

RESTRICTIONS ON TRANSFERABILITY

The Units shall not be transferred before satisfaction of the conditions
specified in this Article II, which conditions are intended to ensure compliance
with the provisions of the Securities Act and applicable state securities laws
with respect to the transfer of any Units.  Purchaser, by entering into this
Agreement and accepting the Units, agree to be bound by the provisions of this
Article II.

2.1           Restrictive Legend.  Except as otherwise provided in this Article
II, each certificate representing shares of Common Stock (the “Common Stock”)
and Warrants shall be stamped or otherwise imprinted with a legend in
substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED, UNLESS A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT IS IN EFFECT AT THE TIME OF SALE
OR THE HOLDER SUBMITS AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY THAT AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND ANY
APPLICABLE SECURITIES LAWS, OR ANY RULE OR REGULATION PROMULGATED THEREUNDER, IS
AVAILABLE.  SUCH SECURITIES ARE SUBJECT TO THE RESTRICTIONS AND PRIVILEGES
SPECIFIED IN THE UNIT  PURCHASE AGREEMENT, DATED AS OF OCTOBER 20, 2006, BETWEEN
MEADOW VALLEY CORPORATION AND THE PURCHASER, A COPY OF WHICH IS ON FILE WITH THE
SECRETARY OF MEADOW VALLEY CORPORATION AND WILL BE FURNISHED

2


--------------------------------------------------------------------------------




 

WITHOUT CHARGE TO THE HOLDER HEREOF UPON WRITTEN REQUEST.  THE HOLDER OF THIS
CERTIFICATE AGREES TO BE BOUND BY THE TERMS AND CONDITIONS OF SUCH UNIT 
PURCHASE AGREEMENT.”

2.2           Transfers. The Purchaser agrees that it will not sell, transfer or
otherwise dispose of any shares of restricted Common Stock or Warrants, in whole
or in part, except pursuant to an effective registration statement under the
Securities Act or the Purchaser submits an opinion of counsel reasonably
satisfactory to the Company that an exemption from registration exists
thereunder.  Each certificate, if any, evidencing such shares of restricted
Common Stock and Warrants issued upon such transfer shall bear the restrictive
legend set forth in Section 2.1, unless in the written opinion of the
transferee’s or Purchaser’s counsel delivered to the Company in connection with
such transfer (which opinion shall be reasonably satisfactory to the Company)
such legend is not required in order to ensure compliance with the Securities
Act.

2.3           Termination of Restrictions.  The restrictions imposed by this
Article II upon the transferability of the restricted Common Stock and Warrants
and the legend requirement of Section 2.1 shall terminate as to any particular
share or Warrant (i) when and so long as such security shall have been
registered under the Securities Act and disposed of pursuant thereto, or (ii)
when the Purchaser thereof shall have delivered to the Company the written
opinion of counsel to such Purchaser, which opinion shall be reasonably
satisfactory to the Company, stating that such legend is not required in order
to ensure compliance with the Securities Act.  Whenever the restrictions imposed
by this Article II shall terminate as to any restricted Common Stock or
Warrants, as herein above provided, the Purchaser thereof shall be entitled to
receive from the Company, at the expense of the Company, a new certificate
representing such Common Stock or Warrants, not bearing the restrictive legend
set forth in Section 2.1.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

As a material inducement to the Purchaser entering into this Agreement and
purchasing the Units, the Company represents and warrants to the Purchaser,
which representation and warranty shall be true and correct as of the date
signed by the Purchaser and as of the date of the  Settlement, as follows:

3.1           Corporate Status.  The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Nevada. 
The Company has all requisite corporate power and authority to own or lease, as
the case may be, its properties and to carry on its business as now conducted. 
The Company and its Subsidiaries are qualified or licensed to conduct business
in all jurisdictions where its or their ownership or lease of property and the
conduct of its or their business requires such qualification or licensing,
except to the extent that failure to so qualify or be licensed would not have a
Material Adverse Effect on the Company.  There is no pending, or to the
knowledge of the Company threatened, proceeding for

3


--------------------------------------------------------------------------------




 

the dissolution or liquidation or involving the insolvency of the Company or any
of its Subsidiaries.

3.2           Corporate Power and Authority.  The Company has the corporate
power and authority to execute and deliver this Agreement and the Units, to
perform its obligations hereunder and thereunder and consummate the transactions
contemplated hereby and thereby.  The Company has taken all necessary corporate
action to authorize the execution, delivery and performance of this Agreement,
the Registration Rights Agreement, the Units and the transactions contemplated
hereby and thereby. The Company has reserved with its stock transfer agent the
shares of Common Stock issuable upon exercise of the Warrants.

3.3           Enforceability.  This Agreement has been duly executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles regardless of
whether such enforceability is considered in a proceeding at law or in equity.

3.4           Non-Contravention and No Violation.  The Company is not in
violation of or default under, nor will the execution and delivery by the
Company of  this Agreement, the consummation of the transactions contemplated
hereby and thereby, and the compliance by the Company with the terms and
provisions hereof and thereof,  (a) result in a violation or breach of, or
constitute, with the giving of notice or lapse of time, or both, a material
default (or give rise to any right of termination, cancellation or acceleration)
under, any of the terms, conditions or provisions of any Contract to which the
Company or any of its Subsidiaries is a party or by which the Company or any of
its Subsidiaries or any material portion of the Company’s or its Subsidiaries’
properties or assets may be bound, (b) violate any Requirement of Law applicable
to the Company or any of its Subsidiaries or any material portion of the
Company’s properties or assets  (c) result in the imposition of any Lien upon
any of the properties or assets of the Company or any of its Subsidiaries, or
conflict with the Company’s Articles of Incorporation or Bylaws or under any
indenture, mortgage Contract or instrument to which the Company is a party,
except where any of the foregoing would not have a Material Adverse Effect on
the Company.

3.5           Consents/Approvals.  No consent, approval, waiver or other action
by any Person under any Contract to which either the Company or any of its
Subsidiaries is a party, or by which any of their respective properties or
assets are bound, is required or necessary for the execution, delivery or
performance by the Company of this Agreement  and the consummation of the
transactions contemplated hereby, except where the failure to obtain such
consents, filings, authorizations, approvals or waivers or make such filings
would not have a Material Adverse Effect on the Company.

3.6           Capitalization.  The authorized capital stock of the Company
consists of 15,000,000 shares of Common Stock and 1,000,000 shares of Preferred
Stock.  As of October 12, 2006, the Company had outstanding 4,165,963 shares of
Common Stock, all of which were duly

4


--------------------------------------------------------------------------------




 

authorized, validly issued, fully paid and non-assessable and had no outstanding
shares of Preferred Stock.  Except (a) as contemplated by this Agreement and 
(b)  options to acquire 465,138 (not including 80,000 options authorized by the
Board of Directors but not yet granted) shares of Common Stock under the
Company’s option plans and equity incentive plans,  there are (x) no rights,
options, warrants, convertible securities, subscription rights or other
agreements, calls, plans, contracts or commitments of any kind relating to the
issued and unissued capital stock of, or other equity interest in, the Company
outstanding or authorized, (y) the consummation of the transactions consummated
by this Agreement will not cause any anti-dilution adjustments to be made to any
of the Company’s outstanding securities and (z) no contractual obligations of
the Company to repurchase, redeem or otherwise acquire any shares of the Company
Common Stock.  Upon delivery to the Purchaser of the certificates representing
the shares of Common Stock and Warrants and payment of the Purchase Price, the
Purchaser will acquire good, valid and marketable title, subject to the
limitations on marketability contained in this Agreement or imposed pursuant to
the Securities Act, to and beneficial and record ownership of the Units, and the
shares of Common Stock and Warrants contained in the Units will be validly
issued, fully paid and non-assessable.   Within the last three years, all prior
sales of securities of the Company were either registered under the Securities
Act and applicable state law or were exempt from registration.

3.7           SEC Reports and Nasdaq Eligibility.  Since September 30, 2005, the
Company has made all filings (the “SEC Reports”) required to be made by it under
the Securities Act  and the Securities Exchange Act of 1934, (the “Exchange
Act”).  The SEC Reports, when filed, complied in all material respects with all
applicable requirements of the Securities Act and the Exchange Act and the
securities laws, rules and regulations of any state and pursuant to any
Requirements of Law.  The SEC Reports, when filed, did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading.  The
Company has delivered or made accessible to Purchaser true, accurate and
complete copies of the SEC Reports which were filed with the SEC since September
30, 2005.  The Company’s Common Stock is currently eligible for trading on the
Nasdaq SmallCap  Market.

3.8           Financial Statements.  Each of the balance sheets included in the
SEC Reports (including any related notes and schedules) fairly presents in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of its date, and each of the other financial statements included
in the SEC Reports (including any related notes and schedules) fairly presents
in all material respects the consolidated results of operations or other
information therein of the Company and its Subsidiaries for the periods or as of
the dates therein set forth in accordance with GAAP consistently applied  and,
where applicable, the rules of the SEC and the Public Company Accounting
Oversight Board, during the periods involved (except that the interim reports
are subject to normal recording adjustments which might be required as a result
of year-end audit and except as otherwise stated therein).


3.9           SARBANES-OXLEY; INTERNAL ACCOUNTING CONTROLS.  THE COMPANY IS IN
MATERIAL COMPLIANCE WITH ALL PROVISIONS OF THE SARBANES-OXLEY ACT OF 2002 WHICH
ARE APPLICABLE TO IT AS OF

5


--------------------------------------------------------------------------------





 


THE DATE OF THIS AGREEMENT.  THE COMPANY AND THE SUBSIDIARIES TAKEN AS A WHOLE
MAINTAIN A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE
REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH
MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED
AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH
GAAP AND TO MAINTAIN ASSET ACCOUNTABILITY, (III) ACCESS TO ASSETS IS PERMITTED
ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION, AND (IV)
THE RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCES. THE COMPANY HAS ESTABLISHED DISCLOSURE CONTROLS AND PROCEDURES (AS
DEFINED IN EXCHANGE ACT RULES 13A-15(E) AND 15D-15(E)) FOR THE COMPANY AND
DESIGNED SUCH DISCLOSURE CONTROLS AND PROCEDURES TO ENSURE THAT INFORMATION
REQUIRED TO BE DISCLOSED BY THE COMPANY IN THE REPORTS IT FILES OR SUBMITS UNDER
THE EXCHANGE ACT IS RECORDED, PROCESSED, SUMMARIZED AND REPORTED, WITHIN THE
TIME PERIODS SPECIFIED IN THE COMMISSION’S RULES AND FORMS.  THE COMPANY’S
CERTIFYING OFFICERS HAVE EVALUATED THE EFFECTIVENESS OF THE COMPANY’S DISCLOSURE
CONTROLS AND PROCEDURES AS OF THE END OF THE PERIOD COVERED BY THE COMPANY’S
MOST RECENTLY FILED PERIODIC REPORT UNDER THE EXCHANGE ACT (SUCH DATE, THE
“EVALUATION DATE”).  THE COMPANY PRESENTED IN ITS MOST RECENTLY FILED PERIODIC
REPORT UNDER THE EXCHANGE ACT THE CONCLUSIONS OF THE CERTIFYING OFFICERS ABOUT
THE EFFECTIVENESS OF THE DISCLOSURE CONTROLS AND PROCEDURES BASED ON THEIR
EVALUATIONS AS OF THE EVALUATION DATE.  SINCE THE EVALUATION DATE, THERE HAVE
BEEN NO CHANGES IN THE COMPANY’S INTERNAL CONTROL OVER FINANCIAL REPORTING (AS
SUCH TERM IS DEFINED IN THE EXCHANGE ACT) THAT HAS MATERIALLY AFFECTED, OR IS
REASONABLY LIKELY TO MATERIALLY AFFECT, THE COMPANY’S INTERNAL CONTROL OVER
FINANCIAL REPORTING.

3.10         Undisclosed Liabilities. As of June 30, 2006, except for
liabilities and losses incurred in the ordinary course of business since that
date , the Company and its Subsidiaries did  not have any material direct or
indirect indebtedness, liability, claim, loss, damage, deficiency, obligation or
responsibility, fixed or unfixed, choate or inchoate, liquidated or
unliquidated, secured or unsecured, subordinated or unsubordinated, matured or
unmatured, accrued, absolute, contingent, regulatory or administrative charges
or lawsuits brought, whether or not of a kind required by GAAP to be set forth
on a financial statement, that were not fully and adequately reflected or
reserved for in the financial statements contained in the Company’s Quarterly
Report on Form 10-Q for the fiscal quarter ended June 30, 2006, or otherwise
disclosed in the SEC Reports. The Company is not the subject of any inquiry,
investigation or similar matter being conducted by the SEC, any state securities
regulator, the Nasdaq Stock Market, or other government body.

3.11         Material Changes.  Except as set forth in the SEC Reports, since
June 30, 2006,  there has been no Material Adverse Change in or which may be
reasonably expected to affect the Company.  In addition, the description of the
Company’s business contained in the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2005 is not materially inconsistent with its
current operations.  Except as set forth in the SEC Reports, since June  30,
2006, there has not been (i) any direct or indirect redemption, purchase or
other acquisition by the Company of any shares of the Common Stock or
(ii) declaration, setting aside or payment of any dividend or other distribution
by the Company with respect of the Common Stock.

6


--------------------------------------------------------------------------------




 

3.12         Litigation.  Except as set forth in the SEC Reports, neither the
Company nor any of its Subsidiaries has received any notice of any outstanding
judgments, rulings, orders, writs, injunctions, awards or decrees of any court,
government or other authority against the Company or its Subsidiaries which
could have, or is a  party to any litigation or similar proceeding including an
arbitration proceeding which could have, if decided adversely to their
interests, a Material Adverse Effect on the Company. The Company has not
received notice of (i) any customer or other complaint threatening any
litigation or other such proceeding or (ii) any investigation, inquiry or
similar proceeding from any governmental authority or agency.

3.13         Investment Company.  The Company is not and after giving effect to
the sale of the Units will not be an “investment company” or an entity
“controlled” by an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.

3.14         No Commissions.  Except for fees payable to Wunderlich Securities,
Inc., the Company has not incurred any obligation for any finder’s or broker’s
or agent’s fees or commissions in connection with the purchase of the Units.

3.15      Title.   Except as set forth on Schedule 3.15 hereto, the Company has
good and marketable title to all properties and assets, owned by it, free and
clear of all Liens, charges, encumbrances or restrictions, except such as are
not materially significant or important in relation to the Company’s business;
all of the material leases and subleases under which the Company is the lessor
or sublessor of properties or assets or under which the Company hold properties
or assets as lessee or sublessee are in full force and effect, and the Company
is not in default in any material respect with respect to any of the terms or
provisions of any of such leases or subleases, and no material claim has been
asserted by anyone adverse to rights of the Company as lessor, sublessor, lessee
or sublessee under any of the leases or subleases mentioned above, or affecting
or questioning the right of the Company to continued possession of the leased or
subleased premises or assets under any such lease or sublease.  The Company owns
or leases all such properties as are necessary to its operations as now
conducted and to be conducted, as presently planned.

3.16         Compliance With Laws, Licenses, Etc.  The Company has not received
notice of any violation of or noncompliance with any federal, state, local or
foreign, laws, ordinances, regulations and orders applicable to its business
which has not been cured, the violation of, or noncompliance with which, would
have a Material Adverse Effect on the business or operations of the Company. 
The Company has all licenses and permits and other governmental certificates,
authorizations and permits and approvals (collectively “Licenses”) required by
every federal, state and local government or regulatory body for the operation
of its business as currently conducted and the use of its properties, except
where the failure to be licensed would not have a Material Adverse Effect on the
business of the Company.  The Licenses are in full force and effect and no
violations are or have been recorded in respect of any License and no proceeding
is pending or threatened to revoke or limit any thereof.

3.17         Exemption From Registration.  Based upon the representations and
warranties of each of the Purchaser and each other purchaser, the sale of the
Units is exempt from the registration requirements of the Securities Act.

7


--------------------------------------------------------------------------------




 

3.18         Eligibility to Use Form S-3.  The Company is eligible to use Form
S-3 and intends to use such form for the public sale by the Purchaser of the
shares of Common Stock contained in the Units and issuable upon exercise of the
Warrants under a Registration Rights Agreement of even date.

3.19         Stock Options.  With regard to the Company’s practices in
connection with the granting of stock options, it has:  (i) granted all stock
options at or above the fair market value as determined by its relevant stock
option or equity incentive plan, (ii) utilized the date of (or a date after) any
applicable meeting of its board of directors or committee of its board of
directors for the purposes of determining fair market value of stock options it
has granted, (iii) the Company has not granted any stock options to its officers
and directors at a time while the Company was in possession of any material,
non-public information, and (iv) the Company is not aware of any inquiry or
investigation which has been initiated or is being considered with respect to
its stock option practices, whether by its registered independent public
accounting firm, independent counsel or other party.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

As a material inducement to the Company entering into this Agreement and issuing
and/or selling the Units, each Purchaser represents and warrants to the Company
as follows:

4.1           Investment Intent.  The Purchaser is acquiring the Units hereunder
for the Purchaser’s own account and with no present intention of distributing or
selling the Units or any interest in the Units. The Purchaser agrees that it
will not sell or otherwise dispose of any of the Units  or any interest in the
Units  unless such sale or other disposition has been registered or qualified
(as applicable) under the Securities Act and applicable state securities laws
or, in the opinion of the Purchaser’s counsel delivered to the Company (which
opinion shall be reasonably satisfactory to the Company) such sale or other
disposition is exempt from registration or qualification under the Securities
Act and applicable state securities laws.  The Purchaser understands that the
sale of the Units acquired by the Purchaser hereunder has not been registered
under the Securities Act, but the Units are issued through transactions exempt
from the registration requirements of, among other things, Section 4(2) of the
Securities Act and Rule 506 thereunder, and that the reliance of the Company on
such exemption from registration is predicated in part on these representations
and warranties of the Purchaser.  The Purchaser acknowledges that pursuant to
Section 2.1 a restrictive legend consistent with the foregoing has been or will
be placed on the certificates representing the shares of Common Stock and
Warrants until such legend is permitted to be removed under applicable law. The
Purchaser will have no right to require registration of the shares of Common
Stock or the Warrants, and the Company is under no obligation to cause an
exemption for resale to be available or register the shares of Common Stock or
Warrants, except as provided in the Registration Rights Agreement attached as
Exhibit C hereto.

8


--------------------------------------------------------------------------------




 

4.2           Adequate Information.  The Company has made available and the
Purchaser has reviewed such information that the Purchaser considers necessary
or appropriate to evaluate the risks and merits of an investment in the Units
including, without limitation, the Company’s Form 10-K for the fiscal year ended
December 31, 2005, Form 10-Qs for the quarterly periods ended  March 31, 2006,
and June 30, 2006, Proxy Statement filed with the SEC on April 27, 2006 and
Current Reports on Form 8-K filed with the SEC since March 31, 2006.

4.3           Opportunity to Ask Question.  The Purchaser has had the
opportunity to question, and, to the extent deemed necessary or appropriate, has
questioned representatives of the Company so as to receive answers and verify
information obtained in the Purchaser’s examination of the Company, including
the information that the Purchaser has reviewed in relation to its investment in
the Units.

4.4           No Other Representations.  No oral or written representations have
been made to the Purchaser in connection with the Purchaser’s acquisition of the
Units which were in any way inconsistent with the information reviewed by the
Purchaser. The Purchaser acknowledges that no representations or warranties of
any type or description have been made to it by any Person with regard to the
Company, any of its Subsidiaries, any of their respective businesses, properties
or prospectus or the investment contemplated herein, other than the
representations and warranties set forth in Article III hereof.  The Purchaser
has not made its decision to acquire Units or to execute and deliver this
Agreement on the basis of any belief that any officer, director or affiliate of
the Company or any current stockholder of the Company would make an investment
in the Company now or in the future.

4.5           Knowledge and Experience.  The Purchaser is an accredited investor
as such term is defined in Rule 501 under the Securities Act.  The Purchaser has
such knowledge and experience in financial, tax and business matters, including
substantial experience in evaluating and investing in common stock and other
securities (including the Common Stock and other securities of new and
speculative companies), so as to enable the Purchaser to utilize the information
made available to the Purchaser in order to evaluate the merits and risks of an
investment in the Units and to make an informed investment decision with respect
thereto. The information submitted to the Company on the Purchaser Suitability
Questionnaire submitted with this Agreement by the Purchaser is true and
correct.

4.6           Additional Representations.              Each Purchaser will make
such additional representations and warranties and furnish such information
regarding the Purchaser’s investment experience and financial position as the
Company may reasonably require, and if there should be any material change in
the information set forth herein or in the Purchaser Suitability Questionnaire
prior to the closing of the sale of the Units, the Purchaser will immediately
furnish such revised or corrected information to the Company.

4.7           Term Sheet.  The Purchaser has received a copy of the Term Sheet
dated October 12, 2006 and any and all amendments, supplements and Appendices
thereto.  Except for the information contained in the Term Sheet, as amended or
supplemented  and except for the information that the Purchaser or its advisors,
if any, have requested and been furnished in

 

9


--------------------------------------------------------------------------------


 

writing, neither the Purchaser nor its advisors has been furnished any offering
material or literature by the Company or Wunderlich Securities, Inc.

4.8           Independent Decision.  The Purchaser is not relying on the
Company, Wunderlich Securities, Inc. or on any legal or other opinion in the
materials reviewed by the Purchaser with respect to the financial or tax
considerations of the Purchaser relating to its investment in the Units.  The
Purchaser has relied solely on the representations, warranties, covenants and
agreements of the Company in this Agreement (including the Exhibits and
Schedules hereto) and on its examination and independent investigation in making
its decision to acquire the Units.  The Purchaser has been afforded the
opportunity to obtain, and has been furnished, all material that it has
requested relating to the proposed operation of the Company, any other matters
relating to the business and properties of the Company and the offer and sale of
the Units.

4.9           Legal Existence and Authority.  If the Purchaser is a corporation,
partnership, limited liability company, trust or other entity, the Purchaser has
been duly formed and is validly existing and in good standing under the laws of
the jurisdiction of its formation with full power and authority to acquire and
hold the Units  and to execute, deliver and comply with the terms of this
Agreement and such other documents required to be executed and delivered by the
undersigned in connection with this subscription.

4.10.        No Defaults or Conflicts.  The execution and delivery of this
Agreement by the Purchaser and the performance of its obligations hereunder does
not conflict with or constitute a default under any instruments governing the
Purchaser, or any law, regulation, order or agreement to which the Purchaser is
a party or to which the undersigned is bound.

4.12.        Validity; Enforceability; Binding Effect.  This Agreement and the
Registration Rights Agreement delivered herewith have been duly and validly
authorized, executed and delivered by the Purchaser, and the agreements herein
and therein constitute valid, binding and enforceable agreements of the
Purchaser.  The Purchaser is not a partnership, common trust fund, special
trust, pension fund, retirement plan or other entity in which the partners or
participants, as the case may be, may designate the particular investments to be
made or the allocation thereof.

4.13.        Confidentiality.  Unless required by law, the Purchaser shall not
disclose, and shall maintain confidential any non-public information related to
the Company,  provided that the undersigned may disclose such information to any
of its advisors, attorneys and accountants, if such advisor, attorney and/or
accountant shall have agreed to be bound by this provision.

4.14       Residence; No General Solicitation.    The Purchaser is a resident of
the state(s)or other jurisdiction  referred to in the Purchaser Suitability
Questionnaire.    The Purchaser has not been present in any other state or
jurisdiction and had any communications with Wunderlich Securities, Inc. or
anyone else related to its purchase of Units. The Purchaser has not aware of any
general solicitation or advertising relating to the offer or sale of the Units.

4.15         Short Sales; No Net Short Position.  Since the Purchaser has
learned of the offering of the Units, it has not engaged in short sales or
similar hedging transactions with

10


--------------------------------------------------------------------------------




 

respect to the Company’s Common Stock and until the Registration Statement which
the Company is obligated to file covering the Common Stock including the shares
issuable upon exercise of the Warrants has become effective, the Purchaser shall
not sell short the shares of the Company’s Common Stock. Until the Purchaser has
sold all shares of the Common Stock including the shares issuable upon exercise
of the Warrants, it shall not maintain a net short position in the Common Stock
prior to the effective date of the Registration Statement. Provided, however, if
the Purchaser presently has, or hereafter acquires, a long position in the
Company’s Common Stock, the Purchaser may sell short or otherwise engage in
hedging transactions with respect to that long position, but not against the
shares of Common Stock contained in the Units.

ARTICLE V

COVENANTS

5.1           Filings.  Each of the Company and the Purchaser shall make on a
prompt and timely basis all governmental or regulatory notifications and filings
required to be made by it for the consummation of the transactions contemplated
hereby.

5.2           Further Assurances.  Each of the Company and the Purchaser shall
execute and deliver such additional instruments and other documents and shall
take such further actions as may be necessary or appropriate to effectuate,
carry out and comply with all of the terms of this Agreement and the
transactions contemplated hereby.

5.3           Cooperation.  Each of the Company and the Purchaser agree to
cooperate with the other in the preparation and filing of all forms,
notifications, reports and information, if any, required or reasonably deemed
advisable pursuant to any Requirement of Law in connection with the transactions
contemplated by this Agreement and to use their respective best efforts to agree
jointly on a method to overcome any objections by any Governmental Authority to
any such transactions; provided that, any reasonable, out-of-pocket expenses
incurred by the Purchaser related to any such objections shall be reimbursed by
the Company.  Except as may be specifically required hereunder, none of the
Parties or their respective Affiliates shall be required to agree to take any
action that in the reasonable opinion of such Party would result in or produce a
Material Adverse Effect on such Party.

5.4           Notification of Certain Matters. Each of the Company and the
Purchaser shall give prompt notice to the other of the occurrence, or
non-occurrence, of any event which would be likely to cause any representation
or warranty herein to be untrue or inaccurate, or any covenant, condition or
agreement herein not to be complied with or satisfied.

5.5           Reservation of Common Stock. The Company shall reserve the shares
of Common Stock issuable upon exercise of the Warrants with its stock transfer
agent until the earlier of (i) exercise of all Warrants or (ii) five years from
the date hereof.

11


--------------------------------------------------------------------------------




 

ARTICLE VI

INDEMNIFICATION

6.1           Indemnification Generally.  The Company, on the one hand, and the
Purchaser, on the other hand, shall indemnify the other from and against any and
all losses, damages, liabilities, claims, charges, actions, proceedings,
demands, judgments, settlement costs and expenses of any nature whatsoever
(including, without limitation, attorneys’ fees and expenses) or deficiencies
resulting from any breach of a representation, warranty or covenant by the
Indemnifying Party (including indemnification by the Company of the Purchaser
for any failure by the Company to deliver, or for any failure by the Purchaser
to receive, stock certificates representing the Units on the Settlement Date)
and all claims, charges, actions or proceedings incident to or arising out of
the foregoing (“Losses”).  Notwithstanding the foregoing, (i) the Indemnifying
Party shall not be liable for any Losses to the extent such Losses arise out of,
result from, or are increased by, the breach of this Agreement by, or the
fraudulent acts or gross negligence of, the Indemnified Party, and (ii) the
Indemnifying Party shall not be liable to an Indemnifying Party for any Losses
in excess of the aggregate amount of the Purchase Price paid for the Units
purchased by such Indemnified Party.

6.2           Indemnification Procedures.  Each Person entitled to
indemnification under this Article VI (an “Indemnified Party”) shall give notice
as promptly as reasonably practicable to each party required to provide
indemnification under this Article VI (an “Indemnifying Party”) of the
commencement of any action, suit, proceeding or investigation or threat thereof
made in writing in respect of which indemnity may be sought hereunder; provided,
however, failure to so notify an Indemnifying Party shall not relieve such
Indemnifying Party from any liability that it may have otherwise than on account
of this indemnity agreement so long as such failure shall not have materially
prejudiced the position of the Indemnifying Party.  Upon such notification, the
Indemnifying Party shall assume the defense of such action if it is a claim
brought by a third party, and after such assumption the Indemnified Party shall
not be entitled to reimbursement of any expenses incurred by it in connection
with such action except as described below.  In any such action, any Indemnified
Party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party unless (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
contrary or (ii) the named parties in any such action (including any impleaded
parties) include both the Indemnifying Party and the Indemnified Party and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing or conflicting interests between them.  An
Indemnifying Party who is not entitled to, or elects not to, assume the defense
of a claim shall not be obligated to pay the fees and expenses of more than one
counsel in any one action  for all parties indemnified by such Indemnifying
Party with respect to such claim except for local counsel if the attorneys
selected by the Indemnified Party do not maintain an office within the
jurisdiction of the court, unless in the reasonable judgment of any Indemnified
Party a conflict of interest may exist between such Indemnified Party and any
other of such Indemnified Parties with respect to such claim, in which event the
Indemnifying Party shall be obligated to pay the fees and expenses of such
additional counsel or counsels.  The Indemnifying Party shall not be liable for
any settlement of any proceeding effected without its written consent

12


--------------------------------------------------------------------------------




 

(which shall not be unreasonably withheld or delayed by such Indemnifying
Party), but if settled with such consent or if there be final judgment for the
plaintiff, the Indemnifying Party shall indemnify the Indemnified Party from and
against any loss, damage or liability by reason of such settlement or judgment.
The Indemnifying Party shall have no authority to settle any claim against any
Indemnified Party unless the Indemnified Party and all applicable officers,
directors and employees receive a general release or covenant not to sue with
respect to the subject matter of the claim which has been asserted.

ARTICLE VII

MISCELLANEOUS

7.1           Notices.  All notices, requests, demands, claims, and other
communications hereunder shall be in writing and shall be delivered by certified
or registered mail (first class postage pre-paid), guaranteed overnight
delivery, or facsimile transmission if such transmission is confirmed by
delivery by certified or registered mail (first class postage pre-paid) or
guaranteed overnight delivery, to the following addresses and telecopy numbers
(or to such other addresses or telecopy numbers which such Party shall designate
in writing to the other Party):

(a)           if to the Company to:

Meadow Valley Corporation
4411 S. 40th Street, Suite D-11
Phoenix, AZ 85040
Attention: Bradley E. Larson
Telecopy:  (602) 437-1681

with a copy to:

Brownstein Hyatt & Farber, P.C.
410 Seventeenth Street, 22nd Floor
Denver, CO 80202
Attention:  Adam J. Agron, Esq.
Telecopy:  (303) 223-1111

(b)           if to a Purchaser, at its last known address appearing on the
books of the Company maintained for such purpose with a copies to:

Harris Cramer LLP
1555 Palm Beach Lakes Boulevard
West Palm Beach, FL 33401-2327
Attention:  Michael D. Harris, Esq.
Telecopy:  (561) 659-0701

and to,

13


--------------------------------------------------------------------------------




 

Wunderlich Securities, Inc.
6000 Poplar Avenue, Suite 150
Memphis, TN 38119
Attention:  Caldwell D. Lowrance, Jr., Esq.
Telecopy:  (901) 251-1352

7.2           Loss or Mutilation.  Upon receipt by the Company from any
Purchaser of evidence reasonably satisfactory to it of the ownership of and the
loss, theft, destruction or mutilation of a certificate representing shares of
Common Stock and Warrants and indemnity reasonably satisfactory to it (it being
understood that the written agreement of the Purchaser or an Affiliate thereof
shall be sufficient indemnity) and in case of mutilation upon surrender and
cancellation hereof or thereof, the Company will execute and deliver in lieu
hereof or thereof a new stock certificate of like tenor to such Purchaser;
provided, in the case of mutilation, no indemnity shall be required if the
certificate representing shares of Common Stock and Warrants in identifiable
form is surrendered to the Company for cancellation.

7.3           Survival.  Each representation, warranty, covenant and agreement
of the parties set forth in this Agreement is independent of each other
representation, warranty, covenant and agreement.  Each representation and
warranty made by any Party in this Agreement shall survive the Settlement
through the period ending on the date three years from the respective
Purchaser’s Settlement Date from the date of this Agreement.

7.4           Remedies.

(a)           Each Party acknowledges that the other Party would not have an
adequate remedy at law for money damages in the event that any of the covenants
or agreements of such Party in this Agreement was not performed in accordance
with its terms, and it is therefore agreed that each Party in addition to and
without limiting any other remedy or right such Party may have, shall have the
right to an injunction or other equitable relief in any court of competent
jurisdiction, enjoining any such breach and enforcing specifically the terms and
provisions hereof, and each Party hereby (i) waives any and all defenses such
Party may have on the ground of lack of jurisdiction or competence of the court
to grant such an injunction or other equitable relief and (ii) acknowledges that
the Party seeking the injunction shall not have to plead or prove irreparable
harm or lack of adequate remedy at law nor shall such Party be required to post
a bond or other security in order to obtain equitable relief.

(b)           All rights, powers and remedies under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
Party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such Party.

7.5           Entire Agreement.  This Agreement (including the exhibits,
appendices and schedules attached hereto), the Confidentiality and Embargo
Agreement and the other documents delivered at the Settlement pursuant hereto,
contain the entire understanding of the Parties in

14


--------------------------------------------------------------------------------




 

respect of the subject matter hereof and supersede all prior agreements and
understandings between or among the Parties with respect to such subject
matter.  The exhibits and schedules hereto constitute a part hereof as though
set forth in full above.

7.6           Expenses; Taxes.  Except as otherwise provided in this Agreement,
the Parties shall pay their own fees and expenses, including their own counsel
fees, incurred in connection with this Agreement or any transaction contemplated
hereby.  Further, except as otherwise provided in this Agreement, any sales tax,
stamp duty, deed transfer or other tax (except taxes based on the income of the
Purchaser) arising out of the sale of the Units by the Company to the Purchaser
and consummation of the transactions contemplated by this Agreement shall be
paid by the Company.

7.7           Amendment.  This Agreement may be modified or amended or the
provisions hereof waived with the written consent of the Company and the
Purchaser.

7.8           Waiver.  No failure to exercise, and no delay in exercising, any
right, power or privilege under this Agreement shall operate as a waiver, nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude the exercise of any other right, power or privilege.  No waiver of any
breach of any provision shall be deemed to be a waiver of any preceding or
succeeding breach of the same or any other provision, nor shall any waiver be
implied from any course of dealing between the Parties.  No extension of time
for performance of any obligations or other acts hereunder or under any other
agreement shall be deemed to be an extension of the time for performance of any
other obligations or any other acts.  The rights and remedies of the Parties
under this Agreement are in addition to all other rights and remedies, at law or
equity that they may have against each other.

7.9           Binding Effect; Assignment.  The rights and obligations of this
Agreement shall bind and inure to the benefit of the Parties and their
respective successors and legal assigns.  The provisions of this Agreement are
intended to be for the benefit of all Purchasers from time to time of the Units
and shall be enforceable by any such Purchaser.

7.10         Counterparts.  This Agreement may be executed in any number of
counterparts (whether by original signature or a facsimile thereof), each of
which shall be an original but all of which together shall constitute one and
the same instrument.

7.11         Headings.  The headings contained in this Agreement are for
convenience of reference only and are not to be given any legal effect and shall
not affect the meaning or interpretation of this Agreement.

7.12         GOVERNING LAW; INTERPRETATION.  THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED FOR ALL PURPOSES BY THE LAWS OF THE STATE OF
NEVADA WITHOUT REGARD TO THE CONFLICTS OF LAWS RULES OF ANY OTHER JURSIDICTION.

15


--------------------------------------------------------------------------------




 

7.13         Severability.  The parties stipulate that the terms and provisions
of this Agreement are fair and reasonable as of the date of this Agreement. 
However, if any provision of this Agreement shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.  If, moreover, any of those provisions shall for any reason be
determined by a court of competent jurisdiction to be unenforceable because
excessively broad or vague as to duration, geographical scope, activity or
subject, it shall be construed by limiting, reducing or defining it, so as to be
enforceable.

7.14         State Blue Sky Rescission Rights.

FLORIDA LAW PROVIDES THAT WHEN SALES ARE MADE TO FIVE OR MORE PERSONS IN
FLORIDA, ANY SALE MADE IN FLORIDA IS VOIDABLE BY THE PURCHASER WITHIN THREE DAYS
AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER TO THE
COMPANY, AN AGENT OF THE COMPANY OR AN ESCROW AGENT OR WITHIN THREE DAYS AFTER
THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER
OCCURS LATER.  PAYMENTS FOR TERMINATED SUBSCRIPTIONS VOIDED BY PURCHASERS AS
PROVIDED FOR IN THIS PARAGRAPH WILL BE PROMPTLY REFUNDED WITHOUT INTEREST. 
NOTICE SHOULD BE GIVEN TO THE COMPANY TO THE ATTENTION OF CALDWELL D. LOWRANCE,
JR. AT THE ADDRESS SET FORTH ON THE COVER PAGE OF THE TERM SHEET.

[Signature Page Follows.]

16


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

COMPANY:

 

 

 

 

MEADOW VALLEY CORPORATION

 

 

 

 

By:

/s/ Bradley E. Larson

 

Name:

Bradley E. Larson

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

See attached Counterpart Signature Page(s).

 

17


--------------------------------------------------------------------------------


 

EXHIBIT A

DEFINITIONS

1.             Defined Terms.  As used herein the following terms shall have the
following meanings:

“Agreement” means this Stock Purchase Agreement.

“Business Day” means any day that is not a Saturday or Sunday or a day on which
banks are required or permitted to be closed in the State of Nevada.

“Common Stock” means the common stock, $.001 par value per share, of the
Company, as constituted on the date hereof, and any capital stock into which
such Common Stock may thereafter be changed, and shall also include (i) capital
stock of the Company of any other class (regardless of how denominated) issued
to the holders of shares of Common Stock upon any reclassification thereof which
is also not preferred as to dividends or assets over any other class of stock of
the Company and which is not subject to redemption and (ii) shares of common
stock of any successor or acquiring corporation received by or distributed to
the holders of Common Stock of the Company.

“Company” has the meaning set forth in the Preamble of this Agreement.

“Contract” means any agreement, indenture, lease, sublease, license, sublicense,
promissory note, evidence of indebtedness, insurance policy, annuity, mortgage,
restriction, commitment, obligation or other contract, agreement or instrument
(whether written or oral).

“Convertible Securities” means evidences of indebtedness, shares of stock or
other securities which are convertible into or exchangeable, with or without
payment of additional consideration in cash or property, for additional shares
of Common Stock, either immediately or upon the occurrence of a specified date
or a specified event.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations promulgated thereunder,
all as the same shall be in effect from time to time.

“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity or official exercising executive,
legislative, judicial, regulatory or administrative functions of, or pertaining
to, government.

“Indemnified Party” has the meaning set forth in Section 6.2 of this Agreement.

“Indemnifying Party” has the meaning set forth in Section 6.2 of this Agreement.

1


--------------------------------------------------------------------------------




 

“Licenses” has the meaning set forth in Section 3.16 of this Agreement.

“Lien” means any mortgage, pledge, security interest, assessment, encumbrance,
lien, lease, sublease, adverse claim, levy, or charge of any kind, or any
conditional Contract, title retention Contract or other contract to give or
refrain from giving any of the foregoing.

“Losses” has the meaning set forth in Section 6.1 of this Agreement.

“Material Adverse Change” or “Material Adverse Effect” means, with respect to
any Person, any change or effect that is or is reasonably likely to be
materially adverse to the business, financial condition, results of operations,
prospects (solely to the extent they have been publicly disclosed and subject to
any qualifications and assumptions applicable to such disclosure, including any
forward-looking statement disclaimer) or, where applicable, the management of
such Person.

 “Person(s)” means any individual, sole proprietorship, partnership, joint
venture, trust, limited liability company, incorporated organization,
association, corporation, institution, public benefit corporation, entity or
government (whether federal, state, county, city, municipal or otherwise,
including, without limitation, any instrumentality, division, agency, body or
department thereof).

“Purchase Price” has the meaning set forth in Section 1.1 of this agreement.

“Purchaser” has the meaning set forth in the Preamble of this Agreement.

“Requirement of Law” means as to any Person, the articles of incorporation,
bylaws or other organizational or governing documents of such Person, and any
domestic or foreign and federal, state or local law, rule, regulation, statute
or ordinance or determination of any arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
properties or to which such Person or any of its property is subject.

“SEC” means the Securities and Exchange Commission.

“SEC Reports” has the meaning set forth in Section 3.7 of this Agreement.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations promulgated thereunder, all as
the same shall be in effect at the applicable time.

“Settlement” has the meaning set forth in Section 1.2 of this Agreement.

“Settlement Date” has the meaning set forth in Section 1.2 of this Agreement.

2


--------------------------------------------------------------------------------




 

 “Subsidiary” means each of those Persons of which another Person, directly or
indirectly owns beneficially securities having more than 50% of the voting power
in the election of directors (or persons fulfilling similar functions or duties)
of the owned Person (without giving effect to any contingent voting rights).

“Units “ has the meaning set forth in Section 1.1 of this Agreement.

“Warrants” mean the right to purchase shares of Common Stock for a period of
five years following the Settlement Date (except as limited by law)  at a price
equal to 140% of the per Unit Purchase Price.

2.             Other Definitional Provisions.

(a)           All references to “dollars” or “$” refer to currency of the United
States of America.

(b)           Terms defined in the singular shall have a comparable meaning when
used in the plural, and vice versa.

(c)           All matters of an accounting nature in connection with this
Agreement and the transactions contemplated hereby shall be determined in
accordance with GAAP.

(d)           As used herein, the neuter gender shall also denote the masculine
and feminine, and the masculine gender shall also denote the neuter and
feminine, where the context so permits.

(e)           The words “hereof,” “herein” and “hereunder,” and words of similar
import, when used in this Agreement shall refer to this Agreement as a whole
(including any exhibits or schedules hereto) and not to any particular provision
of this Agreement.

3


--------------------------------------------------------------------------------


 

Schedule 1.1

Purchaser

 

Name and Address

 

Purchase Price

 

Number of Shares
of Common Stock

 

Number of
Warrants

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(to be completed following execution by the Company)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




 

Schedule 1.2(d)

FORM OF LEGAL OPINION FOR COMPANY’S COUNSEL

Counsel for the Company shall opine to the following:

1.             The Company is a corporation validly existing and in good
standing under the laws of the State of Nevada.  The Company has the corporate
power and authority to own its properties and conduct its business.

2.             The Company has the corporate power and authority to execute and
deliver the Purchase Agreement and Warrants, to perform its obligations
thereunder and to consummate the transactions contemplated thereby.

3.             Each of the Purchase Agreement and Warrants has been duly
authorized, executed and delivered by the Company.  The Company has taken all
necessary  action to reserve the shares of Common Stock issuable upon exercise
of the Warrants.

4.             Based upon our review of the Company’s Certificate of
Incorporation and ledger, the Company has an authorized capitalization as set
forth in the Purchase Agreement, and the Units have been duly and validly
authorized and, when paid for in accordance with the terms of the Purchase
Agreement, will be validly issued, fully paid and non-assessable.  The Warrant
Shares have been duly and validly authorized and, upon exercise of the Warrants
pursuant to the terms thereof, will be validly issued, fully paid and
non-assessable.

5.             Except for filings pursuant to Regulation D of the Securities Act
and applicable state securities laws, which have been made or will be made in a
timely manner, no consent, approval, authorization, order, registration or
qualification of or with any court or governmental agency or governmental body
is required for the issue and sale of the Units or the consummation by the
Company of the transactions contemplated by the Purchase Agreement and Warrants.

6.             To the undersigned’s knowledge, except as disclosed in the SEC
Reports, there are no material legal or governmental proceedings pending to
which the Company or any of its Subsidiaries is a party or of which any property
of the Company or any of its Subsidiaries is the subject; and to the
undersigned’s knowledge, no such proceedings are threatened by governmental
authorities or by others.

7.             The issue and sale of the Units and the compliance by the Company
with all of the provisions of the Purchase Agreement and Warrants do not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument filed by the Company with
the Commission or otherwise known to the undersigned to which the Company is a
party or by which the Company is bound or to which any of the property or assets
of the Company is subject, except to the extent that such conflict, breach,
violation or default would not have a Material Adverse Effect on the Company,
nor will such action result in any violation of the


--------------------------------------------------------------------------------




 

provisions of the Certificate of Incorporation or By-laws of the Company or any
statute or any order, rule or regulation known to the undersigned of any court
or governmental agency or governmental body having jurisdiction over the Company
or any of its properties except to the extent that such violation would not have
a Material Adverse Effect on the Company.

8.                                       Assuming the accuracy of the
representations and warranties of the Purchaser are correct, the sale of the
Units is exempt from registration under the Securities Act.

We have participated in conferences with officers and other representatives of
the Company  and representatives of the Placement Agent and their counsel at
which the contents of the Private Placement Memorandum were discussed and,
although we  are  not passing upon and do not assume responsibility for the
accuracy, completeness or fairness of the statements contained in the Private
Placement Memorandum, nothing has come to our attention  that causes us to
believe that the Private Placement Memorandum contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, or that the Private
Placement Memorandum at the date of such Private Placement Memorandum, contained
an untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading (it being
understood that we express no opinion with respect to the financial statements
and schedules, other financial and accounting data, or statistical data derived
therefrom, included in the documents contained in the SEC Reports).


--------------------------------------------------------------------------------




 

[Exhibit B]

[Form of Warrant]

See Term Sheet - Exhibit C


--------------------------------------------------------------------------------




 

[Exhibit C]

[Form of Registration Rights Agreement]

See Term Sheet - Exhibit B

 


--------------------------------------------------------------------------------